       Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 1 of 27




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


 FREDRIC N. ESHELMAN,

            Plaintiff,

 v.
                                                        Case No. 4:20-cv-04034
 TRUE THE VOTE, INC., CATHERINE
                                                        JURY DEMANDED
 ENGELBRECHT, GREGG PHILLIPS, OPSEC
 GROUP, LLC, JAMES BOPP, JR., AND THE
 BOPP LAW FIRM,

            Defendants.


                               VERIFIED AMENDED COMPLAINT


           For his Verified Amended Complaint, Plaintiff Fredric N. Eshelman alleges as follows:

                                           I.      PARTIES

      1.      Plaintiff Fredric N. Eshelman is a citizen of the United States who is a resident of, and

domiciled in, North Carolina.

      2.      Upon information and belief, Defendant True the Vote, Inc. (“True the Vote”), is a

501(c)(3) not-for-profit corporation organized under the laws of Texas with its headquarters and

principal place of business in Houston, Texas. Defendant True the Vote, Inc. has waived service

in this matter pursuant to FED. R. CIV. P. 4(d).

      3.      Defendant Catherine Engelbrecht is an individual and citizen of the State of Texas. She

may be served at 7232 Wynnwood Lane, Houston, Texas 77008-6041, or wherever in this State

she may be found.

      4.      Defendant Gregg Phillips is an individual and citizen of the State of Alabama. He may

be served at 23104 Hilbun Way, Birmingham, AL 35242, or wherever he may be found.


                                                    1
      Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 2 of 27




    5.     Defendant OPSEC Group, LLC (“OPSEC”) is a limited liability company organized

under the laws of Alabama with its headquarters and principal place of business in Birmingham,

Alabama. Defendant OPSEC may be served through its registered agent Gregg A. Phillips located

at the registered office at 23104 Hilbun Way, Birmingham, AL 35242, and the mailing address of

the registered office is PO Box 548, PMB 70267, Birmingham, Alabama 35242.

    6.     Defendant James Bopp, Jr. (“Bopp”) is an individual and citizen of Indiana. He may

be served at 6470 Mayfield Lane, Zionsville, Indiana 47802 or 1 South 6th Street, Terre Haute,

Indiana 47807, or wherever he may be found.

    7.     Defendant The Bopp Law Firm is a professional corporation organized under the laws

of the state of Indiana with its headquarters and principal place of business in Terre Haute, Indiana.

Defendant The Bopp Law Firm may be served through its registered agent, James Bopp Jr. at 1

South 6th Street, Terre Haute, Indiana 47807.

                           II.         JURISDICTION AND VENUE

    8.     The Court has subject-matter jurisdiction over this matter under 28 U.S.C. § 1332

because the parties are diverse and the amount in controversy exceeds $75,000. Plaintiff is a citizen

of North Carolina and Defendants are a citizens of Texas, Alabama, and Indiana. Plaintiff seeks

return of more than $2.5 million in conditional gifts he gave to Defendant True the Vote, Inc. in

addition to contractual and economic damages, attorneys’ fees, and other declarative and equitable

relief.

    9.     The Court has personal jurisdiction over the Defendants. Defendant True the Vote is

organized under Texas law and maintains its headquarters and principal place of business in

Houston, Texas, and because Defendant Engelbrecht is a resident and citizen of Texas and is the

President of Defendant True the Vote. The Court has personal jurisdiction over Defendant Phillips




                                                  2
     Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 3 of 27




because Defendant Phillips is either a current or recent employee, officer, or director of Defendant

True the Vote and thus has purposefully availed himself of the privilege of conducting activities

within Texas. The Court has personal jurisdiction over Defendant OPSEC because OPSEC is

affiliated with and does work on behalf of Defendant True the Vote and Defendant OPSEC was

wired money that is at the heart of this dispute from Defendant True the Vote’s bank account, and

because Defendant OPSEC contracted with a Texas resident, True the Vote, and all or part of such

contract was to be performed in Texas, and this lawsuit, at least in part, arises out of or in

connection with that contract. Thus, Defendant OPSEC has purposefully availed itself of the

privilege of conducting activities in Texas. Likewise, the Court has personal jurisdiction of

Defendant Bopp and The Bopp Law Firm because Defendant Bopp is the General Counsel of

Defendant True the Vote and because Defendant The Bopp Law Firm works on behalf of

Defendant True the Vote and was wired money (that is the at the heart of this dispute) from

Defendant True the Vote’s bank account.       Furthermore, Defendants Bopp and The Bopp Law

Firm contracted with a Texas resident, True the Vote, and all or part of such contract was to be

performed in Texas, and this lawsuit, at least in part, arises out of or in connection with that

contract. Therefore, both Defendants Bopp and The Bopp Law Firm have purposefully availed

themselves of the privilege of conducting activities in Texas.

   10.     Venue is proper in this district under 28 U.S.C. § 1391(b) because Defendant True the

Vote is organized under Texas law and maintains its headquarters and principal place of business

in Houston, Texas, and because Defendant Engelbrecht is a resident and citizen of Texas and is

President of Defendant True the Vote. Venue is further proper in this district because Defendant

Phillips is either a current or recent employee, officer, or director of Defendant True the Vote.

Venue is further proper because Defendant OPSEC is affiliated with and does work on behalf of




                                                 3
     Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 4 of 27




Defendant True the Vote, and because Defendant OPSEC was wired money (that is at the heart of

this dispute) from Defendant True the Vote’s bank account. Venue is further proper because

Defendant Bopp is the General Counsel of Defendant True the Vote, and because Defendant The

Bopp Law Firm works on behalf of Defendant True the Vote and was wired money (that is the at

the heart of this dispute) from Defendant True the Vote’s bank account.

                                         III.         FACTS

   11.     Immediately after the November 3rd general election, Plaintiff decided to support

efforts to investigate allegations of illegal and fraudulent conduct in connection with the 2020

general election.

   12.     Defendants hold True the Vote out on True the Vote’s website as “the country’s largest

voters’ rights organization” and note that it is “well known for [its] ability to lead national unified

plans to protect election integrity.” In describing the organization’s mission, Defendants describe

its operations as “a network hub, working together with other organizations to implement targeted

election integrity initiatives to expose and deter election fraud.” Defendant Engelbrecht is True

the Vote’s President. Defendant Phillips is either a current or recent employee, officer, or director

of True the Vote. He is also the President of OPSEC Group, a for-profit data and research group

closely affiliated with Defendant True the Vote and, on information and belief, sharing some of

the same ownership and leadership as Defendant True the Vote. Defendant Bopp is an attorney

affiliated with the other Defendants, is True the Vote’s General Counsel, and works at Defendant

The Bopp Law Firm.

   13.     On or around November 4th and November 5th, Plaintiff spoke with Defendant

Engelbrecht about Defendant True the Vote’s Validate the Vote 2020 project.




                                                  4
      Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 5 of 27




    14.      During those conversations, Defendant Engelbrecht represented to Plaintiff that

Defendant True the Vote had organized its Validate the Vote 2020 effort to ensure the 2020

election returns reflect one vote cast by one eligible voter and thereby protect the right to vote and

the integrity of the election.

    15.      Defendant Engelbrecht further represented to Plaintiff during those conversations that

Defendant True the Vote believed those efforts were necessary in light of significant evidence that

there were numerous instances of illegal ballots being cast and counted in the 2020 general

election.

    16.      Defendant Engelbrecht explained to Plaintiff that she, Defendant Phillips, Defendant

Bopp, and Defendant True the Vote had developed a multi-pronged plan (referred to as Defendant

True the Vote’s Validate the Vote 2020 initiative) to investigate, litigate, and expose suspected

illegal balloting and fraud in the 2020 general election. As part of their Validate the Vote 2020

plan, Defendants intended to: (1) solicit whistleblower testimonies from those impacted by or

involved in election fraud; (2) build public momentum through broad publicity of those

whistleblowers’ stories; (3) galvanize Republican legislative support for voter fraud challenges in

key states; (4) aggregate and analyze data to identify patterns of election subversion; and (5) file

lawsuits in federal court with capacity to be heard by the Supreme Court of the United States. 1

    17.      With respect to its plan to file lawsuits in key states, Defendant Engelbrecht represented

to Plaintiff that Defendant Bopp would file lawsuits in the seven closest battleground states with

an eye toward serving subpoenas on state election officials to produce relevant election data.




1
 A one-page summary of the Validate the Vote 2020 plan that Defendant Engelbrecht provided to Plaintiff is
attached hereto as Exhibit 1.


                                                       5
     Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 6 of 27




   18.     Defendant Engelbrecht represented to Plaintiff that Defendants, based upon data to be

subpoenaed in those seven proposed lawsuits, then intended to undertake sophisticated data

modeling and statistical analysis to identify potentially illegal or fraudulent balloting.

   19.     Defendant Engelbrecht advised Plaintiff that the expected cost of the Validate the Vote

effort would be $7,325,000. Based upon information and belief, that amount was well in excess of

True the Vote’s 2019 budget, which Plaintiff understands was approximately $750,000.

   20.     In reliance on Defendant Engelbrecht’s representations regarding Defendants’

comprehensive plans to investigate, litigate, and publicize illegal balloting and other election fraud

as part of their Validate the Vote 2020 efforts, Plaintiff agreed to give an initial gift of $2 million

to True the Vote on the condition that the funds would be used to fund the initial stages of the

Validate the Vote project. Specifically, $1 million of that initial pledge was intended to fund efforts

to communicate Defendants’ findings via the contemplated litigation. Plaintiff advised he would

contribute more as the project progressed (conditioned on Defendants’ living up to their

representations about how the money would be spent).

   21.     Importantly, Plaintiff’s contribution was directed and limited to Defendants’ Validate

the Vote 2020 project. Plaintiff’s contribution was not to True the Vote unconditionally or

generally, nor was it made in support of other efforts, such as recounts or the Georgia Senate runoff

elections. Plaintiff and his representatives were very clear about this in multiple telephonic

conferences with Defendants.

   22.     Subject to those conditions, and in reliance on Defendant Engelbrecht’s

representations, Plaintiff wired $2 million to True the Vote’s Wells Fargo bank account on

November 5, 2020 using wiring instructions provided by Defendant Engelbrecht.




                                                  6
     Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 7 of 27




    23.     On or about November 10, 2020, Defendant True the Vote paid $500,000 to Defendants

Bopp and The Bopp Law Firm as a “retainer.” Plaintiff was not informed or aware of this payment

until after this litigation was filed.

    24.     On or about November 12, 2020, True the Vote paid $350,000 to Defendants Phillips

and OPSEC as a “retainer.” Plaintiff was not informed or aware of this payment until after this

litigation was filed.

    25.     Subsequently, in the days immediately after Plaintiff’s conditional gift, all Defendants

had conversations with Plaintiff or his representatives, wherein it was conveyed Defendants would

work jointly in furtherance of the Validate the Vote 2020 initiatives to which Plaintiff conditionally

gave his gift.

    26.     Approximately one week after Plaintiff’s $2 million conditional gift, Defendant

Engelbrecht represented to Plaintiff that the legal expenses might exceed the initial budget. In

order to maintain what he thought was momentum, and again in reliance on Defendant

Engelbrecht’s representations and Defendants’ conversations with Plaintiff regarding their

“mutual” work to accomplish the Validate the Vote 2020 goals, on November 13th, Plaintiff

agreed to give Defendant True the Vote an additional $500,000, subject to the same condition that

those funds would be used to fund Defendants’ Validate the Vote 2020 efforts.

    27.     Subject to those conditions, and in reliance on Defendant Engelbrecht’s

representations, Plaintiff wired $500,000 to True the Vote on November 13, 2020 to True the

Vote’s Wells Fargo bank account using wire instructions provided by Defendant Engelbrecht.

    28.     Time was of the essence to the efforts outlined in Defendants’ Validate the Vote 2020

plan because of various state and federal deadlines for certification of state election results and

electoral college votes.




                                                  7
     Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 8 of 27




    29.     After agreeing to conditionally give True the Vote funds to support its Validate the

Vote 2020 efforts, Plaintiff regularly and repeatedly sought substantive updates from Defendant

Engelbrecht, Defendant Phillips, Defendant Bopp, and other individuals associated with True the

Vote. Specifically, Plaintiff sought specific and actionable updates—both directly and through his

agents—regarding progress on Defendants’ purported investigation, litigation, and communication

efforts in key states.

    30.     Plaintiff’s requests were consistently met with vague responses, platitudes, and empty

promises of follow-up that never occurred.

    31.     Specifically, in response to requests for specific data relating to potential

whistleblowers and how their allegations fit into an overall narrative, Defendant Engelbrecht

would simply respond with vague comments like: “We are vetting” or “They are solid.”

    32.     Defendant Engelbrecht also routinely ignored repeated requests for memoranda and

written reports to summarize Defendants’ efforts to identify and obtain information from

whistleblower witnesses.

    33.     In response to questions about Defendants’ litigation strategy in the seven key

battleground states targeted by the Validate the Vote 2020 initiative, Plaintiff was only ever

provided with four complaints filed in Wisconsin, Michigan, Georgia, and Pennsylvania. He was

not provided any specific update on the status or strategy behind those cases. Nor was he provided

any explanation as to the status of litigation in the remaining three states.

    34.     As it turned out, Defendants never filed suit in three of the seven states they had

represented to Plaintiff would be the subject of the Validate the Vote 2020 effort. Defendants

failed to consult with or inform Plaintiff of the decision not to pursue litigation in the remaining

three states, even though that decision amounted to a material deviation from the Validate the Vote




                                                  8
     Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 9 of 27




2020 plan Defendants represented to Plaintiff, on which representation Plaintiff conditioned his

gift and on which he relied when making it.

   35.     Defendants’ consistent delay and inability to make progress on the goals that Defendant

Engelbrecht described to Plaintiff just after the election suggested that many of those goals might

not be met, since many important deadlines relating to state election results were rapidly

approaching.

   36.     Given Defendants’ lack of progress on the goals articulated in the Validate the Vote

2020 plan and the rapidly approaching certification deadlines, Plaintiff decided to call a meeting

with Defendants Engelbrecht, Phillips, and Bopp, and other individuals associated with

Defendants’ Validate the Vote effort.

    37.     Specifically, Plaintiff sought detailed information and reports on voter data that

Defendants had collected, identities of any alleged whistleblowers (along with the information

they would testify to and their vetting status), the entities and resources dedicated to performing

statistical analysis on available voter data, the expected timeline to obtain such statistical analysis,

the status and strategy update for the litigation in each of the seven battleground states, Defendants’

promises to provide media content for circulation, and Defendants’ efforts to raise the remaining

money to fund the project.

    38.     That meeting took place by teleconference on November 16 and was attended by

Plaintiff and Defendants Engelbrecht, Phillips, and Bopp, among others.

    39.     The November 16 meeting unfolded in a manner similar to the many others that had

taken place regarding the Validate the Vote 2020 efforts since November 5—which is to say that

Defendants failed to engage with or respond to Plaintiff’s requests for specific, actionable updates




                                                   9
     Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 10 of 27




on the issues set forth above and proposed plans to accomplish all of the efforts he had originally

agreed to fund.

    40.      According to PACER records in the various district courts, Defendants voluntarily

dismissed all of the four pending pieces of litigation True the Vote was pursuing on November 16,

the very same day as Defendants’ meeting with Plaintiff.

    41.      Upon information and belief, Plaintiff further understands that the decision to abandon

those cases was made in concert with counsel for the Trump campaign.

    42.      Defendants undertook to voluntarily dismiss the four active litigation matters without

consulting or informing Plaintiff of that significant decision even though that decision amounted

to a material deviation from the scope of the Validate the Vote 2020 program Defendants

represented to Plaintiff, on which representation Plaintiff conditioned his gift and on which he

relied when making it.

    43.      By November 16, it had become clear to Plaintiff that Defendants’ delays and inability

or unwillingness to make progress on their stated goals meant that True the Vote would be unable

or unwilling to execute on the Validate the Vote 2020 efforts that Plaintiff had agreed to help fund

and that Defendants had represented to him True the Vote would undertake.

    44.      Since Defendant True the Vote had failed to comply with the conditions on Plaintiff’s

gift, Plaintiff sent an e-mail to True the Vote and Engelbrecht early on November 17, 2020, to

request a refund of the balance of his $2.5 million contribution. In relevant part, that e-mail read:

                  Please wire the balance of my contributions to my account as shown below.
                  Also send a full accounting of all monies spent out of the $2.5M, which
                  should be de minimis since nothing was accomplished over the 10 or so
                  days. Thank you for a prompt response. 2



2
  A true and accurate copy of Plaintiff’s November 17, 2020 e-mail (with redactions to protect Plaintiff’s financial
information) is attached hereto as Exhibit 2.


                                                         10
        Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 11 of 27




       45.      Consistent with their conduct over the preceding twelve days, Defendants failed to

respond to Plaintiff’s request.

       46.      In light of the upcoming vote certification deadlines and his desire to use the funds he

had conditionally gifted to True the Vote to support other, legitimate efforts to expose and litigate

election fraud, Plaintiff sent Defendant Engelbrecht another e-mail requesting repayment early on

November 19. In relevant part, that e-mail read:

                    Please acknowledge receipt of my previous email with wiring instructions
                    to return the bulk of the money I put in. This is needed immediately for
                    other activities toward the common goal. 3

       47.      Again, Defendants failed to respond to Plaintiff’s request.

       48.      Given Defendants’ repeated refusal to respond to Plaintiff’s request for repayment,

counsel for Plaintiff sent a letter to Defendant True the Vote on November 21 regarding the

“directed donations that [Plaintiff] made to True the Vote, Inc. in the two weeks following the

election, totaling $2.5 million.” Specifically, that letter requested that True the Vote confirm before

7:00 p.m. EST on November 22 that it intended to return Plaintiff’s $2.5 million in conditional

gifts and that it would undertake to initiate a wire transfer to do so by 10:00 a.m. on November

23. 4

       49.      Defendant Engelbrecht responded by e-mail after 5:30 p.m. the next day but did not

confirm that Plaintiff intended to return Plaintiff’s money.

       50.      Instead, Defendants continued to engage in dilatory tactics, Ms. Engelbrecht claiming

without any specificity that they did not “expect to have complete information on what we have

spent on the project this month until next month[,]” and that “we have made commitments to many




3
    A true and accurate copy of Plaintiff’s November 19, 2020 e-mail is attached hereto as Exhibit 3.
4
    A true and accurate copy of the November 21 letter from Plaintiff’s counsel is attached hereto as Exhibit 4.


                                                           11
     Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 12 of 27




people, including whistleblowers, that we must fulfill. And we have committed to activities that

we must complete” (emphasis added). 5

    51.      Nonetheless, Defendants’ response did acknowledge that Plaintiff’s gifts had been

conditioned on their use in support of Defendants’ Validate the Vote 2020 efforts. Specifically,

Defendant Engelbrecht assured Plaintiff’s counsel that True the Vote had “spent the money on the

project we discussed with Mr. Eshelman” (emphasis added). That statement, as it turns out, was

false, as set forth further below.

    52.      Shortly thereafter on November 22, Plaintiff’s counsel responded by e-mail, noting in

relevant part:

                  Mr. Eshelman expects a wire of at least $2 million first thing in the morning
                  [of November 23]. Based on the limited reports that he has received, we
                  cannot believe that True the Vote has committed more than $500,000. 6

    53.      As they had already done three times before, Defendants again refused to respond and

failed to initiate a wire transfer of Plaintiff’s funds by 10:00 a.m. EST.

    54.      In light of Defendants’ failure to wire the requested funds, Plaintiff (through counsel)

sent one final demand letter to Defendant True the Vote, through Defendant Engelbrecht, on

November 23. 7 In that letter, Plaintiff notified Defendants Engelbrecht and True the Vote that if

they failed to initiate a wire transfer of the requested $2 million before 5 p.m., Plaintiff would be

forced to seek judicial intervention to obtain the requested funds.

    55.      Thirty minutes after that deadline, Defendant Bopp responded to Plaintiff’s counsel’s

letter on his law firm’s letterhead (as opposed to True the Vote’s). In that letter, True the Vote




5
  A true and accurate copy of Ms. Engelbrecht’s November 22 e-mail message is attached hereto as Exhibit 5.
6
  A true and accurate copy of Plaintiff’s counsel’s November 22 e-mail message is attached hereto as Exhibit 6.
7
  A true and accurate copy of Plaintiff’s counsel’s November 23 demand letter (omitting the originally attached
exhibits which are merely duplicative of materials already attached to Plaintiff’s complaint) is attached hereto as
Exhibit 7.


                                                          12
       Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 13 of 27




offered to return $1 million of Plaintiff’s $2.5 million in conditional gifts in exchange for a waiver

of claims and an agreement not to file suit against Defendant True the Vote. 8 Because of

Defendants’ refusal to provide any information or accounting regarding what the other $1.5 million

had been spent on, Plaintiff refused to release any claims for those amounts.

       56.     On December 8, 2020, Plaintiff filed this lawsuit.

       57.     On December 9, 2020, the day after Plaintiff filed this lawsuit, Defendant True the Vote

paid another $400,000 to Defendants Phillips and OPSEC.

       58.     As of the date Plaintiff filed this Amended Complaint, True the Vote had still not

initiated any wire transfer to Plaintiff in any amount or even agreed to stop spending whatever

remained of Plaintiff’s conditional donation, even though the opportunity to contest the results of

the November 2020 election in court were long past.

       59.     In light of Defendants’ refusal to engage with Plaintiff’s reasonable requests, Plaintiff

suspects, and documents produced by Defendants confirm, that Defendants are currently disposing

(or have already disposed) of Plaintiff’s funds in support of unrelated projects or bad-faith

expenditures supposedly in support of the Validate the Vote 2020 project. Defendant Engelbrecht

has been enriched with the funds that Plaintiff gave to Defendant True the Vote, as payments

totaling at least $30,000 by True the Vote were made to Defendant Engelbrecht personally after

the date of Plaintiff’s conditional gift. Also after Plaintiff gave his conditional gift to True the

Vote, in November and December 2020 True the Vote made payments totaling $750,000 to

Defendant OPSEC, and continued to do so even after Plaintiff filed this lawsuit. Defendant OPSEC

has been enriched with those funds, and Plaintiff suspects that Defendant Phillips (OPSEC’s

President) has been personally enriched with some of those monies in and through his ownership



8
    A true and accurate copy of Mr. Bopp’s November 23 letter is attached hereto as Exhibit 8.


                                                          13
     Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 14 of 27




interest in OPSEC Group. Likewise, Defendants Bopp and The Bopp Law Firm have also been

enriched with the funds from Plaintiff, as Defendant True the Vote paid The Bopp Law Firm

$500,000 after Plaintiff gave his conditional gift to True the Vote. Neither Defendant Engelbrecht,

Defendant Bopp, Defendant The Bopp Law Firm, Defendant OPSEC, nor Defendant Phillips

acquired the money in good faith or for valuable consideration, as they knew of the conditions tied

to Plaintiff’s gift to True the Vote but did not use the funds in furtherance of the Validate the Vote

2020 mission, and because they did not properly work for and earn the monies paid to them by

True the Vote as their work (if any) was not for the Validate the Vote 2020 initiative towards which

Plaintiff conditionally gave his gifts totaling $2.5 million.

    60.     Also because of Defendants’ refusal to engage with Plaintiff’s reasonable requests,

Plaintiff further suspects, on information and belief, that Defendant Engelbrecht’s representations

to him regarding the scope of the Validate the Vote 2020 effort were false when made, or made

with the present intention not to perform as promised.

    61.     Based on Plaintiff’s investigation, Defendants Engelbrecht and Phillips are lovers.

Public records reveal that Defendant Phillips formed OPSEC in September 2020. OPSEC is a for-

profit company. Plaintiff suspects that Defendants Engelbrecht and Phillips saw an opportunity in

the run-up to the 2020 election to take financial advantage of growing conservative suspicion and

outrage over the potential for election fraud, and established OPSEC to be the for-profit entity to

which True the Vote would pay monies donated by donors like Plaintiff in the wake of the election,

ostensibly for information-gathering and investigative efforts to uncover election fraud. In reality,

OPSEC was a vehicle for Phillips and Engelbrecht to line their pockets with money from donors

like Plaintiff.




                                                  14
    Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 15 of 27




   62.     Such a transaction between Defendants True the Vote and OPSEC would violate the

terms of Section 22.230 of the Texas Business Code applicable to nonprofit corporations because

it is a transaction between a nonprofit organization and an interested person (either because of

Defendant Gregg’s dual roles with OPSEC and True the Vote, or because of Defendant

Englebrecht’s relationship with Gregg, or both).

   63.     Upon information and belief, Defendants Bopp and The Bopp Law Firm have billed

Defendant True the Vote for legal work prior to the Validate the Vote 2020 effort, and were owed

hundreds of thousands of dollars for that work at the time Plaintiff made his conditional donation.

Upon information and belief, the money that True the Vote 2020 paid to Defendants Bopp and

The Bopp Law Firm from Plaintiff’s conditional donation was not used to further the Validate the

Vote 2020 effort, but rather was used to pay those outstanding amounts for prior legal services in

connection with efforts related to other elections—amounts of which Plaintiff was not aware and

which he never agreed to pay.

   64.     Based on records provided as part of the expedited discovery granted by the Court, it

appears that Defendant True the Vote used funds from Plaintiff to pay ordinary operating expenses

and retainers that were not part of the Validate the Vote 2020 project to which Plaintiff directed

his donation.

   65.     In short, all the Defendants worked together on the scheme to swindle funds from

Plaintiff on the pretext of using all the funds from Plaintiff for the Validate the Vote 2020 project,

while knowing the funds would be used for other unrelated projects or to pay past expenses

incurred prior to the Validate the Vote 2020 initiative.

   66.     Plaintiff has suffered and will continue to suffer irreparable harm, loss, and damage

because of Defendants’ continued and unrestrained possession of the funds, if Defendants’ actions




                                                 15
    Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 16 of 27




are not quickly remedied or halted by the Court. Defendants have indicated an intention to

continue spending Plaintiff’s donated money, stating vaguely that Defendant True the Vote has a

variety of “commitments” that must be fulfilled and “activities” that must be completed. Despite

repeated requests that Defendant True the Vote agree in writing to cease using Plaintiff’s

conditionally donated funds, Defendants have refused to provide such a commitment, indicating

their intent to continue using the funds for efforts unrelated to and inconsistent with the

representations about the Validate the Vote 2020 effort.

                                  IV.     CAUSES OF ACTION

                                          COUNT I
                             Breach of Contract as to True the Vote

   67.     Plaintiff incorporates by reference the foregoing allegations as though fully set forth

herein.

   68.     The parties, for valuable consideration, entered into an enforceable oral contract on

November 5, 2020, whereby Plaintiff would make a gift of $2 million to Defendant True the Vote

in exchange for True the Vote’s commitment to undertake the specific efforts referred to by

Defendant Engelbrecht and in True the Vote’s marketing materials as the Validate the Vote 2020.

   69.     The parties subsequently amended or restated the terms of the original oral agreement

on November 13, 2020 when Plaintiff agreed to make an additional $500,000 gift to True the Vote

on the condition that those funds would also be used solely to fund Defendant’s Validate the Vote

2020 project.

   70.     The parties mutually understood that if True the Vote deviated from the Validate the

Vote 2020 plan as described to Plaintiff by Ms. Engelbrecht and in True the Vote’s marketing

materials, that Plaintiff would have the right to revoke his conditional gift.




                                                 16
     Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 17 of 27




    71.       As set forth above, True the Vote has abandoned its efforts (or never really intended)

to implement and execute the programs and efforts associated with its Validate the Vote 2020

initiative.

    72.       Consistent with Texas law, Plaintiff has repeatedly notified True the Vote of his intent

to revoke his conditional gift due to True the Vote’s failure to comply with its obligations under

the parties’ gift agreement. See Oadra v. Stegall, 871 S.W.2d 882, 891-92 (Tex. App—Houston

[14th Dist.] 1994, no writ); Yates v. Blake, 491 S.W.2d 751, 754 (Tex. App.—Corpus Christi 1973,

no writ).

    73.       Faced with Plaintiff’s requests and its own failure to abide by the terms of the parties’

agreement, True the Vote’s refusal to surrender possession of $2.5 million of Plaintiff’s funds

amounts to a material breach of the parties’ agreement.

    74.       True the Vote’s breach has caused Plaintiff to suffer damages in excess of $2.5 million.

    75.       Plaintiff has retained counsel to represent him in this matter and has agreed to pay

reasonable and necessary attorney’s fees, costs, and expenses. Plaintiff is entitled to recover his

reasonable and necessary attorney’s fees, costs, and expenses pursuant to § 38.001 of the Texas

Civil Practice and Remedies Code.

                                           COUNT II
                                  Conversion as to All Defendants

    76.       Plaintiff incorporates by reference all allegations in all paragraphs of the Verified

Amended Complaint as though fully set forth herein.

    77.       Where a donor manifests his intent to revoke a conditional gift for failure to satisfy a

condition of the gift, title to the originally gifted property remains vested in the donor. See Oadra

v. Stegall, 871 S.W.2d 882, 891-92 (Tex. App. 1994); Yates v. Blake, 491 S.W.2d 751, 754 (Tex.

App. 1973). Further, because Defendant True the Vote and Defendant Engelbrecht had no present



                                                   17
    Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 18 of 27




intention of performing on their representations to Plaintiff, i.e., Plaintiff was induced to make the

conditional donation under false pretenses, Plaintiff had the immediate right to re-take possession

of his funds as soon as he wired the money to True the Vote.

   78.      Plaintiff has repeatedly notified Defendants of his intent to revoke his conditional gift

of $2.5 million due to Defendants’ failure to comply with their obligations under the parties’ gift

agreement—that is, their failure to implement and execute the Validate the Vote 2020 program.

   79.      Despite Plaintiff’s repeated notice of his revocation of his conditional gifts, Defendants

have persisted in wrongfully withholding $2.5 million in Plaintiff’s money.

   80.      None of the Defendants have returned any of Plaintiff’s money.

   81.      Defendant Engelbrecht has herself been personally enriched by Plaintiff’s funds, as

money has been wired by True the Vote directly to Defendant Engelbrecht using the money from

Plaintiff’s conditional gift. Though Plaintiff made multiple requests to her to return his entire gift,

she has not returned any of the money, including the amount she is believed to have personally

pocketed.

   82.      Additionally, Defendants Bopp, The Bopp Law Firm, and OPSEC have been paid over

a million dollars collectively by Defendant True the Vote from the $2.5 million that is rightfully

Plaintiff’s. Plaintiff further suspects Defendant Phillips personally pocketed some or all of the

money Defendant True the Vote gave to Defendant OPSEC. Plaintiff’s representatives made

demands on Gregg Phillips by phone that Plaintiff’s $2.5 million be returned. Though Defendants

OPSEC and Phillips knew they illicitly gained some of the funds themselves, neither of them have

returned any of Plaintiff’s money. Demand to Defendants Bopp and The Bopp Law Firm would

be futile, as they know that Plaintiff has demanded his entire $2.5 million back from Defendant




                                                  18
    Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 19 of 27




True the Vote, and yet Defendants Bopp and The Bopp Law Firm have refused to return the portion

they acquired of Plaintiff’s conditional gift.

   83.     Defendants’ unauthorized and wrongful exercise of control over Plaintiff’s $2.5 million

to the exclusion of Plaintiff’s superior claim to those funds amounts to conversion.

   84.     Additionally, Defendant True the Vote, even if it had not acquired possession of

Plaintiff’s property under false pretenses, wrongfully exercised dominion and control over the

property by using it in a way that departed from the conditions under which it was received.

   85.     Defendants’ commission of the tort of conversion has caused Plaintiff to suffer

damages in excess of $2.5 million.

                                           COUNT III
                                      Declaratory Judgment

   86.     Plaintiff incorporates by reference all allegations in all paragraphs of the Verified

Amended Complaint as though fully set forth herein.

   87.     As set forth above, Plaintiff has effectively revoked his conditional gifts totaling $2.5

million to True the Vote on the basis of True the Vote’s failure to abide by the condition on those

gifts—namely, that Defendant True the Vote would implement and execute the plans incorporated

into its Validate the Vote 2020 initiative.

   88.     Having issued a valid revocation of a conditional gift, Plaintiff remains the rightful

owner of the $2.5 million that was initially given as a conditional gift to True the Vote.

   89.     Accordingly, Plaintiff is entitled to a declaratory judgment that he is the rightful owner

of the $2.5 million at issue in this litigation and an order requiring True the Vote to immediately

transfer possession to Plaintiff. See Tex. Civ. Prac. & Remedies Code §§ 37.004, 37.011.

   90.     Plaintiff has retained counsel to represent him in this matter and has agreed to pay

reasonable and necessary attorney’s fees, costs, and expenses. Plaintiff is entitled to recover his



                                                 19
    Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 20 of 27




reasonable and necessary attorney’s fees, costs, and expenses pursuant to Section 37.009 of the

Texas Civil Practice and Remedies Code.

                                     COUNT IV
Fraudulent Misrepresentation as to Defendants True the Vote and Catherine Engelbrecht

   91.     Plaintiff incorporates by reference all allegations in all paragraphs of the Verified

Amended Complaint as though fully set forth herein.

   92.     Defendants made material misrepresentations that were false, and Defendants knew the

representations were false when made or made recklessly without any knowledge of the truth, with

the intention that Plaintiff act upon the misrepresentations. Plaintiff justifiably relied upon the

misrepresentations and suffered damages.

   93.     Specifically, on or around November 4 or 5, 2020, on November 13, 2020, and on

November 16, 2020, Defendants Catherine Engelbrecht and True the Vote made material

misrepresentations to Plaintiff—all by phone—that, using Plaintiff’s conditional gift, True the

Vote would investigate, litigate, and publicize illegal balloting and other election fraud via

litigation and targeted paid advertising as part of its Validate the Vote 2020 efforts.          But

Defendants Engelbrecht and True the Vote knew at the time that those representations were false,

as they knew they intended to use Plaintiff’s conditional gifts for other purposes, such as paying

the money to activists and, upon information and belief, paying off debts it owed to other activists,

whistleblowers, and attorneys in connection with other matters besides the Validate the Vote 2020

project, and not for the manner in which they told Plaintiff they would use the money. Defendants

Engelbrecht and True the Vote made these representations with the intention that Plaintiff act and

gift the monies to True the Vote. Plaintiff justifiably relied on Defendants’ misrepresentations by

making conditional gifts of $2.5 million to True the Vote, and has suffered at least $2.5 million in

damages as a result.



                                                 20
    Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 21 of 27




                                         COUNT V
   Negligent Misrepresentation as to Defendants True the Vote and Catherine Engelbrecht

   94.     Plaintiff incorporates by reference all allegations in all paragraphs of the Verified

Amended Complaint as though fully set forth herein.

   95.     In the alternative, Defendants Catherine Engelbrecht and True the Vote made

representations in the course of their business and/or in a transaction in which they had a pecuniary

interest that was false for the purpose of guiding Plaintiff. Defendants failed to exercise reasonable

care in gathering and disseminating the information, and Plaintiff suffered a financial loss due to

his justifiable reliance on Defendants’ representations.

   96.     Specifically, on or around November 4 or 5, 2020, on November 13, 2020, and on

November 16, 2020, Defendants Catherine Engelbrecht and True the Vote made material

representations to Plaintiff—all by phone—in the course of their business and/or in a transaction

in which they had a pecuniary interest that were false, that Defendants would investigate, litigate,

and publicize illegal balloting and other election fraud via litigation as part of its Validate the Vote

2020 efforts and that Plaintiff’s conditional gift would be used for same, for the purpose of guiding

Plaintiff to make the conditional gift to True the Vote. Defendants failed to exercise reasonable

care in gathering and disseminating that information to Plaintiff, and Plaintiff suffered a financial

loss of at least $2.5 million due to his justifiable reliance on Defendants’ representations.

                                       COUNT VI
                         Money Had and Received as to All Defendants

   97.     Defendants hold money that, in equity and good conscience, belongs to Plaintiff.

Plaintiff conditionally gave $2.5 million to Defendant True the Vote, in which Defendants

Engelbrecht and Phillips are officers and/or directors, and in which Defendants Bopp, The Bopp

Law Firm, and OPSEC are agents, and Defendants did not perform on their end of their obligations




                                                  21
    Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 22 of 27




to use the money as conditioned by Plaintiff. Defendants Engelbrecht, Phillips, OPSEC, Bopp,

and The Bopp Law Firm have, on information and belief, received all or part of the money Plaintiff

conditionally donated to True the Vote, and are currently holding said funds, all of which in equity

and good conscience belongs to Plaintiff.

                      V.     REQUEST FOR PRELIMINARY INJUNCTION


   98.     Plaintiff re-alleges the foregoing paragraphs and incorporates them here as if fully set

forth herein.

   99.     Pending before the Court is Plaintiff’s Motion for Preliminary Injunction (Dkt. 10) as

to Defendant True the Vote, the allegations of which are incorporated here by reference. Plaintiff

requests this Court to set its Motion for Preliminary Injunction for hearing and after a hearing,

issue a preliminary injunction against Defendant True the Vote on the same terms as requested

therein.

                VI.        APPLICATION FOR APPOINTMENT OF RECEIVER

   100.     Plaintiff incorporates by reference the foregoing allegations as though fully set forth

herein.

   101.    Because Plaintiff conditionally gave $2.5 million to Defendant True the Vote and

Defendant True the Vote has failed to abide by those conditions, Plaintiff has a probable interest

in the money held by Defendant True the Vote.

   102.     The money is in danger of being lost or removed by Defendants’ misappropriation of

the funds through, among other improper actions, Defendants’ using the monies to pay off other

debts or obligations or potentially paying the money to themselves.




                                                22
    Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 23 of 27




    103.    As such, Plaintiff requests that the Court appoint a Receiver to take possession of, and

to collect, manage, control and pay over the proceeds of the assets and bank accounts belonging

to Defendant True the Vote.

    104.    Plaintiff further requests that an accounting be done of Defendant True the Vote’s

books and records to identify where Defendants spent, placed, or paid any part of Plaintiff’s $2.5

million conditional gift.

                     VII.    PRE-JUDGMENT WRIT OF ATTACHMENT

    105.    Plaintiff incorporates by reference the foregoing allegations as though fully set forth

herein.

    106.    Plaintiff respectfully requests that the Court grant a writ of attachment to Defendants’

non-exempt property, including but not limited to, Defendants’ bank accounts.

    107.    Defendants are justly indebted to Plaintiff because they have $2.5 million of Plaintiff’s

money to which they are not entitled, in that they did not follow the conditions attached to

Plaintiff’s conditional gifts totaling $2.5 million.

    108.    The requested attachment is not sought for the purpose of injury or harassment to

Defendants.

    109.    Plaintiff will likely lose the $2.5 million unless the Writ of Attachment is issued.

    110.    Based on information and belief, Defendants have hidden or are about to hide their

property for the purpose of defrauding their creditors like Plaintiff, and Defendants have disposed

of, or are about to dispose of all or part of their property with the intent to defraud their creditors

like Plaintiff; and the Defendants owe Plaintiff for property (Plaintiff’s money) obtained by

Defendants under false pretenses.




                                                  23
    Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 24 of 27




                               VIII. RELIEF REQUESTED


        WHEREFORE, Plaintiff Fredric N. Eshelman prays that this Honorable Court would grant
the following relief:

       1.     An order declaring Mr. Eshelman to be the rightful owner of the $2.5 million
              conditionally given to Defendant True the Vote and requiring Defendant True the
              Vote to immediately surrender possession of those funds to Mr. Eshelman;

       2.     Injunctive relief to preserve the status quo and to prohibit Defendants from
              disbursing any portion of Mr. Eshelman’s $2.5 million in conditional gifts while
              this litigation is pending;

       3.     An award of contractual and economic damages of $2.5 million, at a minimum;

       4.     An order appointing a Receiver over the assets and business of Defendant True the
              Vote because Plaintiff has a probable interest in the money held by Defendants, and
              the money is in danger of being lost, removed, or materially injured, by Defendants’
              using the monies to pay off other debts or obligations or paying the money to
              themselves;

       5.     An order for pre-judgment writ of attachment against Defendants’ non-exempt
              property, including but not limited to, Defendants’ bank accounts;

       6.     An order for an accounting of Defendant True the Vote’s records with respect to
              Plaintiff’s conditional donations;

       7.     An award of Mr. Eshelman’s attorney’s fees and costs;

       8.     An award of pre- and post-judgment interest;

       9.     An award of exemplary damages under Texas Civil Procedure & Remedies Code
              § 41.003(a) as Plaintiff’s damages stemmed from Defendants’ gross negligence,
              malice, or actual fraud; and

       10.    All other relief that the Court deems just and proper.




                                               24
    Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 25 of 27




                                               Respectfully submitted,

                                               /s/ Douglas A. Daniels
                                               Douglas A. Daniels
                                               State Bar No. 00793579
                                               Southern District I.D. Number 19347
                                               DANIELS & TREDENNICK PLLC
                                               Attorney-in-Charge for Plaintiff

OF COUNSEL:
DANIELS & TREDENNICK PLLC
Sabrina R. Tour
State Bar No. 24093271
Southern District I.D. Number 2714789
6363 Woodway Dr., Suite 700
Houston, TX 77057-1759
(713) 917-0024 Telephone
(713) 917-0026 Facsimile
Email: sabrina@dtlawyers.com

Meghan McCaig
State Bar No. 24070083
Federal I.D. No. 1804619
Meghan.McCaig@tklaw.com
Thompson & Knight LLP
One Arts Plaza
1722 Routh Street, Suite 1500
Dallas, Texas 75201
(214) 969-1700
(214) 969-1751 (facsimile)

Ronald M. Jacobs (admitted pro hac vice)
Christopher J. Climo (admitted pro hac vice)
Venable LLP
rjacobs@venable.com
600 Massachusetts Avenue, NW
Washington, D.C. 20001
(202) 344-8215
(202) 344-8300 (facsimile)




                                                 25
    Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 26 of 27




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 31st day of December, 2020, a true and correct copy of the above
foregoing document has been forwarded to counsel of record via ECF and email as follows:

               Brock Akers
               The Akers Firm PLLC
               3401 Allen Parkway, Suite 101
               Houston, TX 77019
               (713) 583-8662
               bca@akersfirm.com

               Counsel for Defendant True the Vote


                                              /s/ Douglas A. Daniels
                                              Douglas A. Daniels




                                                26
Case 4:20-cv-04034 Document 20 Filed on 12/31/20 in TXSD Page 27 of 27
